Citation Nr: 0100140	
Decision Date: 01/04/01    Archive Date: 01/11/01	

DOCKET NO.  99-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1973.  

Following extensive adjudication and development, in November 
1998 the Board of Veterans' Appeals (Board) increased the 
schedular evaluation for the veteran's post-traumatic stress 
disorder from 30 percent to 100 percent.  In a subsequent 
December 1998 rating action, the regional office implemented 
the 100 percent evaluation for the veteran's post-traumatic 
stress disorder, and made the rating effective from April 14, 
1995.  The veteran disagreed with the effective date of the 
total rating for his post-traumatic stress disorder.  The 
appeal on that issue is now before the Board for initial 
appellate consideration.  Holland v. Gober, 124 F.3d 42 
(1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  In 1986 service connection was granted for post-traumatic 
stress disorder, and the condition was rated 10 percent 
disabling.  The veteran appealed for a higher rating.

3.  In May 1989, the Board of Veterans' Appeals denied an 
increased rating for the veteran's post-traumatic stress 
disorder and a total rating based on individual 
unemployability.  The veteran requested reconsideration of 
the Board decision and in July 1990, the Board denied the 
request.  

4.  On April 14, 1995, the veteran reopened his claim for an 
increased rating for his post-traumatic stress disorder.  

5.  In September 1995 the regional office confirmed and 
continued the 10 percent evaluation and the veteran appealed 
from that decision.  

6.  In August 1998 the regional office increased the 
evaluation for the veteran's post-traumatic stress disorder 
from 10 percent to 30 percent effective from April 1995.  

7.  In November 1998, the Board increased the evaluation for 
the post-traumatic stress disorder from 30 percent to 
100 percent.  

8.  In December 1998 the regional office implemented the 
Board decision and established April 14, 1995 as the 
effective date for the 100 percent rating.  

9.  The evidence does not establish that the veteran's post-
traumatic stress disorder was 100 percent disabling during 
the one-year period prior to April 14, 1995.  


CONCLUSION OF LAW

An effective date for the 100 percent evaluation for the 
veteran's post-traumatic stress disorder prior to April 14, 
1995, the date of receipt of his reopened claim, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. § 3.400, Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the course of the extensive development conducted in 
connection with the veteran's claim, the originating agency 
obtained all relevant medical records and also furnished the 
veteran all necessary examinations.  All apparently necessary 
notice has been furnished and that the VA duty to assist the 
veteran with regard to his claim has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096,___, (2000), (to be codified at 38 U.S.C.§§  
5103 and 5103A).

I.  Background

By rating actions shortly after the veteran's separation from 
service, service connection was established for several 
physical disorders.  Those conditions, and the ratings 
assigned, are not relevant to the current appeal, and they 
will not be further discussed in this decision.  

Based on a claim received on February 4, 1986, by rating 
action dated in July 1986, the regional office granted 
service connection for post-traumatic stress disorder, and 
rated the condition 10 percent disabling effective from that 
date.  The veteran appealed for a higher rating for the post-
traumatic stress disorder.

In May 1989, the Board of Veterans' Appeals denied 
entitlement to an increased evaluation for the veteran's 
post-traumatic stress disorder and to a total rating based on 
individual unemployability.  The veteran later requested 
reconsideration of the Board decision and in July 1990, the 
Board denied the request.  

On April 14, 1995, the regional office received an informal 
reopened claim from the veteran which included a claim for an 
increased rating for his post-traumatic stress disorder.  

The regional office thereafter received numerous VA 
outpatient treatment records reflecting that the veteran was 
observed and treated for various conditions from 1989 to 
1995.  The records reflect that in 1994 he was treated for 
conditions, including complaints of pain involving his right 
arm and hand.  He was also seen for neurological complaints.  
When he was seen in March 1994, he stated that he still had 
occasional nightmares but his current medications kept those 
fairly well controlled.  He had much trouble with crowds and 
stayed away from them.  He was quick to react and get into 
fights and attempted to stay away from situations that 
provoked fights.  He stated that that had been a problem 
since Vietnam.  In June 1994 he obtained a renewal of his 
psychiatric medication.  In early 1995 he was seen for an 
upper respiratory infection and at the urology clinic.  

The veteran was afforded a VA psychiatric examination in 
August 1995.  The findings included severe impairment of 
memory and reasoning.  His thought processes were very slow 
and he seemed to lose concentration as he persisted in a 
task.  His predominant affect was one of anger.  He had been 
diagnosed with depression and had had suicidal ideation in 
the past.  The diagnoses included post-traumatic stress 
disorder and amnestic disorder.  His global assessment of 
functioning scale (GAF) score was 35.  

In a February 1996 rating action, the veteran was found to be 
incompetent from February 27, 1996.  

The veteran was again afforded a VA psychiatric examination 
in April 1996.  The findings included a somewhat blunted 
affect and severe impairment of his intellect.  The diagnoses 
were post-traumatic stress disorder and amnestic disorder 
probably related to trauma in service.

The veteran was afforded a VA psychiatric examination in 
March 1998.  The examiner commented that he considered the 
veteran unemployable due to his post-traumatic stress 
disorder and his organic amnestic syndrome that was secondary 
to a head injury.  

In an August 1998 rating action, the regional office 
increased the evaluation for the veteran's post-traumatic 
stress disorder from 10 percent to 30 percent effective from 
April 1995.  

In November 1998 the Board of Veterans' Appeals granted a 
schedular evaluation of 100 percent for the post-traumatic 
stress disorder.  The Board decision noted that in light of 
the total schedular evaluation, the issue of a total rating 
by reason of unemployability had been rendered effectively 
moot.  The decision also stated that the Board would have 
granted that benefit if the issue were not moot.  

In a December 1998 rating action, the regional office 
implemented the Board decision and increased the rating for 
the veteran's post-traumatic stress disorder to 100 percent.  
The rating of 100 percent was made effective April 14, 1995.  

II.  Analysis

A 10 percent evaluation is warranted for post-traumatic 
stress disorder when there is emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Code 9411, effective prior to November 7, 1996.  

A 50 percent evaluation is warranted for post-traumatic 
stress disorder where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411, effective 
prior to November 7, 1996.

A 100 percent evaluation for post-traumatic stress disorder 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411, 
effective prior to November 7, 1996.

Except as provided in paragraph (o)(2) of this section and 
§ 3.401(b), the effective date of an increase in disability 
compensation is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).

The effective date of an increase in disability compensation 
is the earliest date of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

In this case, the record reflects that the veteran submitted 
his reopened claim for an increased rating for his post-
traumatic stress disorder on April 14, 1995.  He was afforded 
VA psychiatric examinations in August 1995, April 1996 and 
March 1998, and the evaluation for his post-traumatic stress 
disorder was initially increased to 30 percent and then to 
100 percent effective April 14, 1995, date of receipt of the 
reopened claim.    

The appellant and his representative have apparently 
recognized the finality of the Board decision of May 1989 and 
have not argued that that decision contained clear and 
unmistakable error.  Rather, it has been maintained that the 
correct effective date for the increased evaluation should be 
one year prior to April 14, 1995, apparently by utilization 
of 38 C.F.R. § 3.400(o)(2).  It has been noted that a March 
1994 progress note reflects that the veteran had much trouble 
with crowds and stayed away from crowds.  He was quick to 
react and get into fights and attempted to stay away from 
situations that provoked him.  That had been a problem since 
Vietnam.  In addition, it is asserted that the prescription 
renewal of medications dated in July 1994 clearly is an 
indication that he continued to need his psychiatric 
medications.  It has been noted that the veteran was not 
employed for many years and therefore, a total rating based 
on unemployability could be awarded for one year prior to the 
claim.  However, the VA outpatient treatment record and the 
renewal of medication, of themselves, do not tend to 
establish that the veteran was 100 percent disabled as a 
result of his post-traumatic stress disorder on those 
occasions or that he was demonstrably unable to obtain or 
retain employment at that time.  The clinical notes of record 
during the year simply do not discuss or analyze the veteran 
in terms of vocational impairment.  The other VA outpatient 
treatment records reflecting treatment of the veteran in 1994 
and early 1995 are for conditions other than his post-
traumatic stress disorder and have no bearing on the 
effective date for the assignment of the 100 percent 
evaluation for that condition.  

In the Board's judgment, the evidence of record for the one-
year period prior to the veteran's reopened claim in April 
1995 does not establish that he was 100 percent disabled as a 
result of his post-traumatic stress disorder during that 
period of time or was unemployable as a result of his post-
traumatic stress disorder during that time.  Accordingly, 
under the circumstances, it follows that entitlement to the 
100 percent evaluation for the veteran's post-traumatic 
stress disorder would not be warranted prior to April 14, 
1995, date of receipt of the informal reopened claim which 
included a claim for an increased rating for that condition.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an earlier effective date for a 100 percent 
evaluation for the veteran's post-traumatic stress disorder 
is not established.  The appeal is denied.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals


 

